MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 20 2016, 7:05 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah K. Shepler                                       Gregory F. Zoeller
Sullivan, Indiana                                        Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Jm.K.,                                  December 20, 2016
(Minor Child in Need of                                  Court of Appeals Case No.
                                                         77A05-1605-JC-1020
Services),
                                                         Appeal from the Sullivan Circuit
         and,                                            Court
                                                         The Honorable Robert E. Hunley,
A.A. (Mother),                                           II, Judge
                                                         The Honorable Robert E. Springer,
                                                         Magistrate
Appellant-Respondent,
                                                         Trial Court Cause No.
                                                         77C01-1601-JC-4
        v.




Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016           Page 1 of 8
      The Indiana Department of Child

      Services,

      Appellee-Petitioner.




      Barnes, Judge.


                                             Case Summary
[1]   A.A. (“Mother”) appeals the trial court’s finding that her son, Jm.K., is a child

      in need of services (“CHINS”). We affirm.


                                                    Issues
[2]   Mother raises one issue, which we restate as whether the evidence is sufficient

      to prove Jm.K. is a CHINS.


                                                     Facts
[3]   Jx.K. was born in February 2014 to Mother and J.K. (“Father”). On June 28,

      2014, the Sullivan County Department of Child Services (“DCS”) received a

      report that Jx.K. had been brought to the hospital with injuries. Father stated

      that Jx.K. had stopped breathing after he left Jx.K. on the bed and went to get a

      bottle. According to Father, he performed CPR on Jx.K. and called 911. Jx.K.

      had bruises on his shoulders, arms, face, and foot. Mother stated that she was

      not at home when the injuries occurred. X-rays revealed that Jx.K. had
      Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 2 of 8
      “subacute or old fractures of the medial shaft of the right clavicle, lateral shaft

      of the left clavicle, mid shaft of the right tibia, and the base of the left first

      metatarsal.” Appellee’s App. Vol. II p. 18. Neither Mother nor Father was

      able to explain the fractures.


[4]   DCS took Jx.K. into protective custody, and the trial court found him to be a

      CHINS. He was initially placed with his paternal grandmother. However, in

      April 2015, a DCS worker observed a bruise on Jx.K.’s arm, and after Jx.K.

      was placed in foster care, Father admitted to biting Jx.K. after he bit Father.

      Father was arrested and charged with battery.


[5]   Jm.K. was then born to Mother and Father in November 2015. DCS

      immediately removed Jm.K. from Mother and Father’s care and filed a petition

      alleging that Jm.K. was also a CHINS. After an evidentiary hearing, the trial

      court entered an order finding that Jm.K. was a CHINS. The trial court took

      judicial notice of the evidence and findings in Jx.K.’s CHINS case and found:

              The child, [Jx.K.,] was severely injured with multiple injuries,
              including broken bones, spiral fractures and bruises. The injuries
              have no other explanation other than that they were caused by
              the act or omission of one or both of the parents. The child
              [Jx.K.] has not been returned to his parents’ care since the initial
              removal. The parents have not taken responsibility for any
              particular act or omission on their part that caused [Jx.K.’s]
              injuries. Given said denial, they have not addressed the causes of
              [Jx.K.’s] injuries. As a result, insufficient progress has been
              made that would allow a child to safely reside in their care.
              Therefore, [Jm.K.’s] physical or mental condition is seriously
              endangered by the parents’ neglect, inability or refusal to provide
              a safe home. The coercive intervention of the Court is necessary

      Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 3 of 8
                 due to the parents’ refusal to accept responsibility and address the
                 causes of [Jx.K.’s] injuries.


      Appellant’s App. Vol. II p. 4. Mother now appeals. 1


                                                        Analysis
[6]   Mother challenges the trial court’s finding that Jm.K. is a CHINS. “A CHINS

      proceeding is a civil action; thus, ‘the State must prove by a preponderance of

      the evidence that a child is a CHINS as defined by the juvenile code.’” In re

      K.D., 962 N.E.2d 1249, 1253 (Ind. 2012) (quoting In re N.E., 919 N.E.2d 102,

      105 (Ind. 2010)). We neither reweigh the evidence nor judge the credibility of

      the witnesses. Id. We consider only the evidence that supports the trial court’s

      decision and reasonable inferences drawn therefrom. Id. We reverse only upon

      a showing that the decision of the trial court was clearly erroneous. Id.


[7]   “There are three elements DCS must prove for a juvenile court to adjudicate a

      child a CHINS.” Id. DCS must first prove the child is under the age of

      eighteen. Id. DCS must then prove that at least one of eleven different

      statutory circumstances exists that would make the child a CHINS. Id. Finally,

      “in all cases, DCS must prove the child needs care, treatment, or rehabilitation

      that he or she is not receiving and that he or she is unlikely to be provided or

      accepted without the coercive intervention of the court.” Id.




      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 4 of 8
[8]   Here, DCS alleged that Jm.K. was a CHINS based on Indiana Code Section

      31-34-1-1 and Indiana Code Section 31-34-1-2.2 The trial court found Jm.K. to

      be a CHINS based on Indiana Code Section 31-34-1-1, which provides:


                 A child is a child in need of services if before the child becomes
                 eighteen (18) years of age:


                 (1)      the child’s physical or mental condition is seriously
                          impaired or seriously endangered as a result of the
                          inability, refusal, or neglect of the child’s parent, guardian,
                          or custodian to supply the child with necessary food,
                          clothing, shelter, medical care, education, or supervision;
                          and




      2
          Indiana Code Section 31-34-1-2(a) provides:

                 A child is a child in need of services if before the child becomes eighteen (18) years of age:


                 (1) the child’s physical or mental health is seriously endangered due to injury by the act or
                 omission of the child’s parent, guardian, or custodian; and


                 (2) the child needs care, treatment, or rehabilitation that:


                          (A) the child is not receiving; and


                          (B) is unlikely to be provided or accepted without the coercive intervention of
                          the court.




      Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016                Page 5 of 8
               (2)     the child needs care, treatment, or rehabilitation that:


                       (A)      the child is not receiving; and


                       (B)      is unlikely to be provided or accepted without the
                                coercive intervention of the court.


[9]    Mother appears to challenge only the trial court’s finding that Jm.K.’s “physical

       or mental condition is seriously endangered by the parents’ neglect, inability or

       refusal to provide a safe home.” Appellant’s App. Vol. II p. 4. According to

       Mother, the trial court disregarded progress made in Jx.K.’s CHINS case

       because of their failure to provide an explanation for Jx.K.’s injuries. Mother

       argues that the CHINS finding “was based solely on conditions that existed at

       the time of Jx.K.’s injuries, but no longer existed at the time of Jm.K.’s fact

       finding hearing.” Appellant’s Br. p. 10.


[10]   In support of her argument, Mother relies on In re B.W., 17 N.E.3d 299 (Ind.

       Ct. App. 2014). In B.W., the children were removed from their mother and her

       fiance after one of the children had a fractured arm and x-rays revealed several

       other fractures in various stages of healing. The mother and her now-husband

       stipulated that there was no adequate explanation for the injuries and that the

       children were CHINS. The husband was later dismissed from the proceedings

       after he filed a petition for dissolution of marriage. The mother participated in

       home-based services, therapy, and visitations, but DCS and the trial court

       remained concerned about the mother’s lack of honesty regarding the child’s



       Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 6 of 8
       injuries. After a permanency hearing, the trial court appointed guardians for

       the children, and the mother appealed that order.


[11]   The issue on appeal was whether the trial court abused its discretion by

       appointing guardians over the children. We concluded that the trial court’s

       finding that a guardianship was in the children’s best interests was clearly

       erroneous. We held that “DCS presented no evidence to demonstrate any

       conditions existing at the time of the final permanency hearing to justify the

       permanent removal of the children.” B.W., 17 N.E.3d 310. We concluded: “In

       sum, there is simply no clear and convincing evidence that the children would

       be in any danger if they are reunited with Mother. Mother’s failure to explain

       the cause of B.W.’s injuries is not evidence of a present inability to provide a

       safe home for the children.” Id. Consequently, we held that the trial court

       abused its discretion by ordering the guardianships.


[12]   We find this case to be distinguishable from B.W. B.W. addressed a trial court’s

       granting of a guardianship, which was essentially the “permanent removal of

       the children.” Id. at 309. Here, we are reviewing a trial court’s decision that

       Jm.K. is a CHINS. As the State points out that Mother does not challenge any

       of the trial court’s findings of fact, including the trial court’s finding that the

       “injuries have no other explanation other than that they were caused by the act

       or omission of one or both of the parents.” Appellant’s App. Vol. II p. 4. DCS

       presented evidence that, although they have participated in services in the

       CHINS action related to Jx.K., Mother and Father have not addressed the

       cause of Jx.K.’s injuries and, as a result, have not made sufficient progress to

       Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 7 of 8
       have Jx.K. returned to their care. Under these circumstances, we conclude that

       the trial court’s finding that Jm.K. is also a CHINS is not clearly erroneous.


                                                 Conclusion
[13]   The trial court properly concluded that Jm.K. is a CHINS. We affirm.


[14]   Affirmed.


       Bailey, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 77A05-1605-JC-1020 | December 20, 2016   Page 8 of 8